Title: From George Washington to James Gildart, 10 November 1764
From: Washington, George
To: Gildart, James



Sir
Williamsburg 10th Novr 1764.

The chief design of this Letter is to cover two Bills of John Poseys: for the amount of which please to give my Account Credit; that is, for £8.4.2¾ drawn on yourself, and £11.2.10¾ on Messrs Crosbies & Trafford.
I shall direct Six Hhds of Master Custis’s Tobo to be put on board Captn Mulloy to your address on wch please to make such Insurance as you think the Tobo will bear, & advice me thereof—The charge of doing this must be placed to the young Gentlemans Account and credit given him for the nett proceeds. I am Sir Yr Most Obedt Hble Servt

Go: Washington

